IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 15, 2009
                                No. 08-10525
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DOUGLAS RAY DUNKINS, JR

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:92-CR-10-3


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Douglas Ray Dunkins, Jr., federal prisoner # 22619-077, was convicted of
of conspiracy to distribute and possess with intent to distribute cocaine and to
manufacture, to possess with intent to distribute, and to distribute cocaine base
(crack cocaine) in violation of 21 U.S.C. § 846. He appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a reduction of his sentence.
      We review for an abuse of discretion the district court’s decision whether



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-10525

to reduce a sentence under § 3582(c)(2). United States v. Shaw, 30 F.3d 26, 28
(5th Cir. 1995). The court “may not modify a term of imprisonment once it has
been imposed except” in certain circumstances.         § 3582(c).    The court is
authorized to reduce a term of imprisonment if the defendant’s sentencing range
has been lowered by the Sentencing Commission’s amendment to the Sentencing
Guidelines. § 3582(c)(2); U.S.S.G. § 1B1.10(a), p.s.
      In general, Amendment 706 reduced the base offense levels set forth in
U.S.S.G. § 2D1.1(c) applicable to crack cocaine offenses. However, the base
offense level for offenses involving 4.5 kilograms or more of crack cocaine is
unchanged. Dunkins was held accountable for more than 20 kilograms of crack
cocaine. As a result of a prior retroactive amendment to the Guidelines, his base
offense level was 38. Under the new amendments to § 2D1.1(c)(1), Dunkins’s
base offense level remains 38. Thus, his base offense level is unaffected by
Amendment 706 to § 2D1.1(c) and, concomitantly, the applicable guidelines
range of imprisonment was not lowered as a result of the amendment. Because
§ 3582(c)(2) authorizes a sentence reduction only when the sentencing range is
lowered by an amendment to the Guidelines, the district court did not abuse its
discretion in denying Dunkins’s motion for a reduction of sentence.
      To the extent that Dunkins argues that the district court had the
discretion to reduce his sentence under § 3582(c)(2) in the light of United States
v. Booker, 543 U.S. 220 (2005), we do not reach this argument because Dunkins
is not eligible for a sentence reduction pursuant to § 3582(c)(2).
      Dunkins’s motion for further relief, seeking to correct his presentence
report, is DENIED.
      AFFIRMED.




                                        2